DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021has been entered.

Response to Amendment
The Amendment filed 10/06/2021/2021 has been entered.  Claims 1 and 3-8 remain pending in the application.  Claim 2 has been canceled.  

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to an additive manufacturing method comprising emitting a first energy beam to a material and solidifying the material to form a layer, processing a 
The closest prior art is Lavrentyev (U.S. Patent Application Publication No. 2016/0325541) as set forth in the Final Rejection mailed 08/06/2021.  Applicant argues that Lavrentyev further discloses that the energy gun re-melts at least a portion of a top slice of the plurality of slices to eliminate the material defect, and the energy gun 28 melts at least a portion of the layer (remarks, page 6).  Applicant argues that the "ultrasonic waves" of Lavrentyev are used only to detect a defect by propagating, for example, elastic waves through bottom and top slices (remarks, page 6).  Applicant argues that the "energy gun" of Lavrentyev is used to melt at least a portion of the layer and re-melt at least a portion of a top slice (remarks, page 6).  Applicant argues that in sharp contrast, clarified claim 1 recites in part that "processing a surface of a manufactured object including the layer by emission of a second energy beam to the surface, and propagating, in the manufactured object, an elastic wave generated by impact of the emission of the second energy beam; and detecting the elastic wave" (remarks, page 7).  Applicant argues that the recited "second energy beam" is used to process a surface of a manufactured object and propagate an elastic wave generated by impact of the emission of the second energy beam (remarks, page 7).  Applicant argues that Lavrentyev does not disclose these features (remarks, page 7).  Applicant 
The references do not teach or suggest processing a surface of a manufactured object including the layer by emission of a second energy beam to the surface, and propagating, in the manufactured object, an elastic wave generated by impact of the emission of the second energy beam.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733